              Case: 1:20-cr-00316 Document #: 1 Filed: 06/25/20 Page 1 of 14 PageID #:1


       FIL ED
 AO 91 (Rev. 11/11) Criminal Complaint                                          AUSA Barry Jonas (312) 886-8027

         5/2020
          6/2                            UNITED STATES DISTRICT COURT
                                         NORTHERN DISTRICT OF ILLINOIS
               . BRUTO    N
     THOMA.SDG
             IS T R IC T COURT                EASTERN DIVISION
  CLERK, U.S
 UNITED STATES OF AMERICA
                                                        CASE NUMBER:       20 CR 316
                         v.                             Magistrate Judge Beth W. Jantz

 CHRISTIAN REA

                                             CRIMINAL COMPLAINT

       I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about June 1, 2020, at Naperville, in the Northern District of Illinois, Eastern Division, the
defendant(s) violated:
      Code Section                                    Offense Description
      Title 18, United States Code, Section           attempted to commit an act to obstruct, impede, and
      231(a)(3)                                       interfere with law enforcement officers lawfully
                                                      engaged in their lawful performance of their official
                                                      duties incident to and during the commission of a civil
                                                      disorder, which act obstructed, delayed, or adversely
                                                      affected commerce or the movement of any article or
                                                      commodity in commerce

    This criminal complaint is based upon these facts:
      X   Continued on the attached sheet.
                                                            /s/ Troy David Bronner (w/ permission BWJ)
                                                           TROY DAVID BRONNER
                                                           Special Agent, Federal Bureau of Investigation
                                                           (FBI)

Pursuant to Fed. R. Crim. P. 4.1, this complaint is presented by reliable electronic means. The above-named
agent provided a sworn statement attesting to the truth of the foregoing affidavit by telephone.

 Date: June 25, 2020
                                                                          Judge’s signature

 City and state: Chicago, Illinois                     BETH W. JANTZ, U.S. Magistrate Judge
                                                                  Printed name and title
     Case: 1:20-cr-00316 Document #: 1 Filed: 06/25/20 Page 2 of 14 PageID #:2




 UNITED STATES DISTRICT COURT

 NORTHERN DISTRICT OF ILLINOIS

                                       AFFIDAVIT

      I, TROY DAVID BRONNER, being duly sworn, state as follows:

      1.     I am a Special Agent with the Federal Bureau of Investigation (FBI),

and have been so employed for 16 years. My current responsibilities include the

investigation of domestic terrorism.

      2.     This affidavit is submitted in support of a criminal complaint alleging

that Christian Rea has violated Title 18, United States Code, Section 231(a)(3).

Because this affidavit is being submitted for the limited purpose of establishing

probable cause in support of a criminal complaint charging REA with civil disorder,

I have not included each and every fact known to me concerning this investigation. I

have set forth only the facts that I believe are necessary to establish probable cause

to believe that the defendant committed the offense alleged in the complaint.

      3.     This affidavit is based on my personal knowledge, information provided

to me by other law enforcement personnel, and persons with knowledge regarding

relevant facts.

      4.     On May 25, 2020, George Floyd died while in the custody of the

Minneapolis Police Department. The nature and circumstance of Mr. Floyd’s arrest,

subsequent death, and the actions of the Minneapolis Police Department came under

intense public scrutiny. Almost immediately following Mr. Floyd’s death, public

protests began in Minneapolis, and began to expand nationally.
     Case: 1:20-cr-00316 Document #: 1 Filed: 06/25/20 Page 3 of 14 PageID #:3




      5.     On or about June 1, 2020, at approximately 9:39 p.m., during the course

of a protest related to the death of Mr. Floyd at the intersection of Washington Street

and Chicago Avenue, in Naperville, Illinois, an individual, later identified as

CHRISTIAN REA, was captured on video throwing an explosive or incendiary device

in the proximity of a Naperville Police Department (NPD) Special Response Team

(SRT) vehicle, and the NPD officers that were standing in close proximity of the

vehicle, which subsequently detonated causing an explosion. As a result of the

explosion, the NPD officers were temporarily stunned, with several officers suffering

momentary blindness and hearing loss for several minutes. Panic ensued in the crowd

of protesters as well, with people running in all directions.




                                           2
     Case: 1:20-cr-00316 Document #: 1 Filed: 06/25/20 Page 4 of 14 PageID #:4




      6.     On June 2, 2020, at approximately 3:10 a.m., Agents collected items

which appeared to be remnants of the explosive or incendiary device thrown at the

NPD officers, in the vicinity of the explosion, at the intersection of Washington Street

and Chicago Avenue.

      7.     Law enforcement initiated a review of open source information following

the incident, and identified photographs and videos pertaining to the explosion. On

June 2, 2020, at 12:25 a.m., a video was posted on Facebook by “[Individual A],” UID

xxxxx6120, which depicted a male with dark hair wearing dark pants, a blue shirt

with red lettering, and white sneakers, which appear to be Air Jordan IIIs, throwing

the explosive or incendiary device, with an evidently lit and sparking fuse towards

the NPD officers, which was followed by a small explosion and then by a larger

explosion. I am familiar with the area where the video takes place and it appears to

be the area of Washington Street and Chicago in Naperville. Photograph A below is

a screen shot from the video. Immediately following the scene depicted in Photograph

A, the video pans to show the direction of the item thrown. Seconds later there is an

explosion in the same general area where the item thrown landed in the street.




                                           3
     Case: 1:20-cr-00316 Document #: 1 Filed: 06/25/20 Page 5 of 14 PageID #:5




      8.     Photograph B, below, was also posted by Individual A on his Facebook

account on June 2, 2020, at approximately 11:54 a.m. Photograph B below shows a

male with dark hair wearing dark pants and a blue shirt with red lettering with

“Tommy Hilfiger” printed on it in red. Individual A stated in the post the photographs

depicted events that occurred during the protest from 3:00 p.m. to 9:00 p.m., prior to

“one person” tossing a “(very large) firecracker at the cops.”




                                           4
     Case: 1:20-cr-00316 Document #: 1 Filed: 06/25/20 Page 6 of 14 PageID #:6




      9.     On June 3, 2020, law enforcement interviewed Individual A, who stated

that he did not know the identity of the individual throwing the explosive or

incendiary device, but he recalled seeing the person throw it. Individual A provided

law enforcement with copies of his videos and photographs taken on the evening of

the incident. Photograph C below, which was acquired from Individual A and had

not previously been posted, shows a male with dark hair wearing dark pants and a

blue shirt with red lettering with “Tommy Hilfiger” printed on it in red, using what

appears to a cellular telephone at the protest on June 1, 2020. The person depicted in

photograph C appears to be the same person in photograph B.




                                          5
     Case: 1:20-cr-00316 Document #: 1 Filed: 06/25/20 Page 7 of 14 PageID #:7




      10.    On June 11, 2020, law enforcement completed a review of all

surveillance video provided by NPD of the events that occurred on June 1, 2020, and

videos and photographs from open source social media. During the review, an

individual later, later identified as CHRISTIAN REA, was observed wearing the dark

blue t-shirt with “Tommy Hilfiger” printed on it in red, walk behind a red truck, and

then walk around the front and turn toward the front door of the truck. See

Photograph D below which is a screen shot taken from a surveillance video.




                                         6
     Case: 1:20-cr-00316 Document #: 1 Filed: 06/25/20 Page 8 of 14 PageID #:8




      11.   Additionally, law enforcement identified a white Ford Expedition with

an Illinois license plate of H187718 on a video, which was recorded on June 1, 2020,

at approximately 6:33 p.m. The front passenger of the Ford Expedition was a male

with dark hair wearing a royal blue “FILA” shirt, which was the same shirt worn by

one of the subjects standing next to REA in Photograph B and appears to be the

person standing next to REA in Photograph E below.




                                         7
     Case: 1:20-cr-00316 Document #: 1 Filed: 06/25/20 Page 9 of 14 PageID #:9




      12.    An Illinois registration check conducted on Illinois license plate

H187718 revealed the Ford Expedition was registered to Individual B who resided at

Residence A in Montgomery, Illinois. A check of the Thompson Reuters Clear

database 1 of Residence A revealed Individual C residing at Residence A, who

appeared to be approximately the same age as REA and the other individuals

depicted in Photograph B. Law enforcement conducted a driver’s license inquiry for

Individual C and a driver’s license photograph for Individual C was obtained.

      13.    Law enforcement entered Individual C into a Facebook search and found

an “Individual C” who per Facebook, resided in Aurora and “studied” at East Aurora

High School. The Illinois driver’s license photograph for Individual C matched the

person pictured on the Facebook account for “Individual C.” A search of Individual

C’s friends on Facebook revealed a Facebook account with the name of “El Rea.” I

compared publically available photographs on the page of “El Rea,” pictured below,

who was subsequently identified as CHRISTIAN REA, and he appears to be the same

person who threw the explosive or incendiary device at the NPD officers during the

protesting on Monday, June 1st, 2020.




1 Thompson Reuters Clear is a database that provides, among other information, public
records of individuals to include identifying information, associated with particular
addresses.



                                         8
    Case: 1:20-cr-00316 Document #: 1 Filed: 06/25/20 Page 10 of 14 PageID #:10




         14.   On “El Rea’s” Facebook page, law enforcement located photographs of

REA with a red Chevrolet Silverado extended cab 4x4 truck, with chrome wheels and

black door handles, bearing Illinois license plate 2159850. See photographs F and G

below.




                                         9
Case: 1:20-cr-00316 Document #: 1 Filed: 06/25/20 Page 11 of 14 PageID #:11




                                    10
    Case: 1:20-cr-00316 Document #: 1 Filed: 06/25/20 Page 12 of 14 PageID #:12




       15.    According to Illinois Secretary of State records for Illinois license plate

2159850, the Chevrolet Silverado is registered to Individual D, with a date of birth of

November 28, 1991, who resided at a residence in Aurora, Illinois (“Aurora

residence”). Law enforcement obtained an Illinois Secretary of State photograph of

Individual D which did not match the photographs of REA on Facebook. However, a

June 2019 Illinois Traffic Crash Report identified REA as the driver of the 2017

Chevrolet Silverado, with Illinois plate 2159850. The reported identified the Aurora

residence as REA’s home address.

       16.    Law enforcement conducted checks of TLOxp 2 Trans Union for the

Aurora residence. The TLOxp check identified multiple individuals associated with

the Aurora residence, including an approximately 50 year old individual with the

name I. Rea. None of the descriptors of I. Rea identified in the initial TLOxp search

of the individuals associated with the Aurora residence, to include approximate age

or physical description, appeared to match the age or physical description of the

person who threw the explosive or incendiary device.

       17.    The TLOxp results of the individual identified as I. Rea contained a

section titled “relatives.” The word “relatives” is a hyperlink. Law enforcement

selected the hyperlink and were led to a list of I. Rea’s relatives. The list of relatives

included the name CHRISTIAN REA as a hyperlink. Law enforcement selected the

CHRISTIAN REA hyperlink, which then led law enforcement to identifying



2 TLOxp is a database that provides, among other information, public records of individuals
to include identifying information, associated with particular addresses.



                                            11
    Case: 1:20-cr-00316 Document #: 1 Filed: 06/25/20 Page 13 of 14 PageID #:13




information for CHRISTIAN REA. The identifying information stated that REA lived

at the Aurora residence, with a date of birth of November 2000.

      18.    A check of CHRISTIAN REA from Aurora, Illinois was conducted

through the Illinois Secretary of State database, which yielded driver’s a license for

a CHRISTIAN REA, with a date of birth of November 1, 2000, and the Aurora

residence as his home address. An additional Illinois Secretary of State database

check of the driver’s license for REA and the date of birth, yielded a driver’s license

photograph of CHRISTIAN REA, and weight, height, and hair color. The driver’s

license photograph matched the person pictured on the “El Rea” Facebook page, and

also matched the approximate age, weight, height and hair color of the individual

who is pictured in Photograph A throwing the explosive or incendiary device. The

Illinois Secretary of State motor vehicle records identified the Aurora residence as

REA’s home address.

      19.    On June 25, 2020, during an execution of a search warrant at the Aurora

residence, FBI agents located clothing belonging to CHRISTIAN REA, which

matched the clothing worn by the individual who threw the incendiary or explosive

device.

      20.    On June 25, 2020, CHRISTIAN REA was interviewed by law

enforcement officers. REA acknowledged to officers that he threw the incendiary or

explosive device in the direction of NPD officers on the evening of June 1, 2020. REA

was shown the video described in paragraph 7 and acknowledged that he is the person




                                          12
    Case: 1:20-cr-00316 Document #: 1 Filed: 06/25/20 Page 14 of 14 PageID #:14




described in paragraph 7 throwing the incendiary or explosive device. REA described

what he threw as a “firework.”

      21.    Based on information provided to me by NPD, the NPD vehicle is the

property of the City of Naperville government, which is self-insured. Both the NPD

and City of Naperville government conduct business in interstate commerce, for

instance by purchasing vehicles and other equipment and supplies in interstate

commerce. The activities of the NPD and the City of Naperville government in

enforcing laws also affect interstate commerce.


                                       FURTHER AFFIANT SAYETH NOT.
                                       /s/ Troy David Bronner (w/ permission BWJ)
                                       TROY DAVID BRONNER
                                       Special    Agent, Federal      Bureau      of
                                       Investigation


SUBSCRIBED AND SWORN to before me on June 25, 2020.


Honorable BETH W. JANTZ
United States Magistrate Judge




                                         13
